DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
While Applicant is not required to file any Information Disclosure Statements, Applicant is reminded of their duty to disclose to the Office all information known to the Applicant to be "material to patentability as defined in 37 CFR 1.56." See MPEP §2001.04.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1, 5, 7, 9, 10, 12 and 13 are objected to because of the following informalities: 
in claim 1, line 4 “the Ganzfedl” should read --the Ganzfeld--;
in claim 5, line 1 “the two Ganzfeld” should read --the Ganzfeld-- to maintain consistent phrasing throughout the claims;
in claim 7, line 2 “lenses placed on the cornea of an eye contains a drug” should be amended to recite --lenses contains a drug--, the examiner notes that if Applicant objects to this proposed amendment a 35 U.S.C. 112(b) rejection will be presented in the next action since there is a lack of antecedent basis for two Ganzfeld contact lenses placed on the cornea of an eye when the phrase “at least one” is interpreted as two or more lenses;
in claim 7, lines 3-4 “the cornea of that eye” should read --the cornea of the eye--;
in claim 9, line 1 “the two Ganzfeld” should read --the Ganzfeld-- to maintain consistent phrasing throughout the claims;
in claim 10, line 1 “the two Ganzfeld” should read --the Ganzfeld-- to maintain consistent phrasing throughout the claims;
in claim 12, line 2 “the Ganzfeld contact lens” should read --the at least one Ganzfeld contact lens--;
in claim 13, lines 1-2 “on the surface” should read --on a surface-- to improve clarity since a contact lens comprises more than one surface;
in claim 13, line 2 “the Ganzfeld contact lens” should read --the at least one Ganzfeld contact lens--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation "at least one of the two Ganzfeld contact lenses is translucent" in combination with the limitation “obtaining two translucent Ganzfeld contact lenses” recited in claim 1 renders the claim indefinite because it is unclear how only one of the two lens can be translucent if both lens were previously recited as being translucent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 11, 14 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brown et al. (US Patent No. 5,052,794) (Brown).
Referring to claim 11: Brown teaches a means consistent with the description of a Ganzfeld contact lens in applicant’s specification fully capable of inducing in a human a Ganzfeld sensory modification, said means (see figures 2-4, #18) comprising at least one Ganzfeld contact lens for placement on the cornea of an eye of a human, the at least one Ganzfeld contact lens being translucent (see column 3, lines 5-20 and 45-55; column 3, line 59-column 4, line 2; wherein the contact lens includes a translucent center having a 11 mm diameter or is preferably large enough to extend onto the sclera of the eye; and wherein the translucent center has a transmissivity in a range of 20% to 30%); wherein the translucent Ganzfeld contact lens is placed on the cornea of one of the eyes of the wearer to diffuse the light passing through it such that objects in the visual field cannot be clearly seen (see abstract and column 3, lines 45-55) and is not made from a ping-pong ball nor does it comprise any portion of a ping-pong ball.
Referring to claim 14: Brown further teaches the at least one Ganzfeld contact lens is made of at least one of any soft, hard, membrane, gas-permeable contact lens material, and a dissolvable eye shield material (see column 3, lines 25-35).
Referring to claim 15: Brown further teaches the at least one Ganzfeld contact lens has a shape that is one of circular, oval, and any suitable shape for creating the Ganzfeld sensory experience in a wearer (see figures 2-4; column 3, lines 31-35 and 45-55).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel (A Ganzfeld contact lens electrode. Am J Ophthalmol. 1975 Aug; 80(2):296-8) in view of Brown.
Referring to claim 1: Siegel teaches a method comprising the steps of: a) obtaining two translucent Ganzfeld contact lenses (see page 296, column 2 Method section; page 297, column 2; wherein the integral two-layer element formed from a contact lens and a 11 mm diameter ping-pong ball material having an optical density of 0.7 (20% transmissivity) constitutes a translucent Ganzfeld contact lens); b) placing one of the Ganzfeld contact lenses on the cornea of one of the eyes of a wearer; and c) placing the other of the Ganzfeld contact lenses on the cornea of the other of the eyes of the wearer (see page 296, column 2 Method section; page 297, column 2; “even with bilateral stimulation”, wherein it is clear that in order for bilateral stimulation to be achieved, two translucent Ganzfeld contact lenses are obtained and placed on the cornea of the wearers eyes).

Referring to claim 5: Siegel, as modified by Brown, further teaches at least one of the two Ganzfeld contact lenses is translucent (see Siegel page 296, column 2 Method section; page 297, column 2; wherein it is clear that in order for bilateral stimulation to be achieved, two translucent Ganzfeld contact lenses are used) and diffuses the light passing through it such that objects in the visual field cannot be clearly seen (see Brown abstract and column 3, lines 45-55).
Referring to claim 6: Siegel further teaches the wearer is one of a human or a non-human animal (see page 296, column 2; wherein the Cone’s technique was modified for human application using a small section of a Ping-Pong Ball and integrating it into a Burian-Allen contact lens electrode).
Referring to claim 9: Siegel, as modified by Brown, further teaches at least one of the two Ganzfeld contact lenses being fully capable of protecting the wearer's cornea while a .
Claims 2, 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel in view of Brown, as applied to claim 1 above, in view of Rush et al. (US Patent No. 4,777,937) (Rush).
Referring to claim 2: Siegel, as modified by Brown, is silent to the step of waiting for a time until the wearer experiences a Ganzfeld effect. Rush teaches the application of an eye shield (see figures 1 and 2, #12) that introduces a continuous light of a glowing uniform color to an individual’s sight, specifically a human (see figure 1), to produce soon after application of the eye shield the visual sensory deprivation Ganzfeld effect (see column 1, lines 34-45 and column 2, lines 9-12). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of applying Ganzfeld contact lenses of Siegel, as modified by Brown, to include waiting a period of time like taught by Rush in order to induce the Ganzfeld effect in the wearer since the effect is known to occur when the wearer experiences a complete loss of the sensation of seeing (see Rush column 1, lines 34-45). Such a modification allows the device of Siegel, as modified by Brown, to be used for other purposes besides electroretinography, such as mood altering device and leads to the predictable result of obtaining 
Referring to claim 3: Siegel, as modified by Brown and Rush, is silent to subsequently comprising the step of counseling the wearer, however, Rush further teaches patients in the medical and dental professions using light and sound therapy for treating stress and for enhancing the mood of relaxation in individuals (see column 1, lines 10-23). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of applying Ganzfeld contact lenses of Siegel, as modified by Brown, with subsequently performing a medical procedure on the wearer like taught by Rush including counseling in order to induce the Ganzfeld effect in the wearer so as to reduce stress and aid in relaxation of the wearer (see Rush column 1, lines 4-23 and 34-45) during the counseling session. Such a modification allows the device of Siegel, as modified by Brown, to be used for other purposes besides electroretinography, such as mood altering device and leads to the predictable result of obtaining a Ganzfeld effect for reducing a patient’s stress level during patient treatments.
Referring to claim 8: Siegel, as modified by Brown, is silent to subsequent to the placement of the Ganzfeld contact lenses on the wearer's eyes, performing a medical, ophthalmic, or dental procedure on the wearer. Rush teaches treating patients in the medical and dental professions using light and sound therapy for treating stress and for enhancing the mood of relaxation in individuals (see column 1, lines 10-23). Rush further teaches the application of an eye shield (see figures 1 and 2, #12) that introduces a continuous light of a glowing uniform color to an individual’s sight, specifically a human (see figure 1), to produce soon after application of the eye shield the visual sensory deprivation Ganzfeld effect (see column 1, lines 34-45 and column 2, lines 9-12). It would have been obvious to one of ordinary skill in the art at .
Claims 4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel in view of Brown, as applied to claim 1 above, in view of Leahy et al. (US Patent No. 6,281,192) (Leahy) and evidenced by Kaushal et al. (US 2010/0068141 A1) (Kaushal).
Referring to claim 4: Siegel, as modified by Brown, is silent to a medicant is applied to at least one of the Ganzfeld contact lenses before the at least one lens is placed on the cornea of the eye of the wearer. During electroretinography it is common and well known in the art to provide the eyes with a drop of 2.5% hypromellose to maintain electrode contact and corneal hydration (evidenced by Kaushal paragraph [0160]). Additionally, Leahy teaches pre-soaking or storing an object, such as a contact lens, prior to being inserted into the eye in a mucin-containing preparation (see abstract; column 6, line 48-column 7, line 14; and column 9, lines 25-53). It would have been obvious to one of ordinary skill in the art before the invention was made to modify the method of Siegel, as modified by Brown, with a step of pre-soaking the contact lens in a mucin-containing preparation like taught by Leahy in order to protect and lubricate the ocular surface (see Leahy column 6, line 48-column 7, line 14; and column 9, lines 
Referring to claim 7: Siegel, as modified by Brown, is silent to at least one of the Ganzfeld contact lenses placed on the cornea of an eye contains a drug that acts upon the eye during the time that the Ganzfeld contact lens is on the cornea of that eye. During electroretinography it is common and well known in the art to provide the eyes with a drop of 2.5% hypromellose to maintain electrode contact and corneal hydration (evidenced by Kaushal paragraph [0160]). Additionally, Leahy teaches pre-soaking or storing an object, such as a contact lens, prior to being inserted into the eye in a mucin-containing preparation (see abstract; column 6, line 48-column 7, line 14; and column 9, lines 25-53). It would have been obvious to one of ordinary skill in the art before the invention was made to modify the method of Siegel, as modified by Brown, with a step of pre-soaking the contact lens in a mucin-containing preparation like taught by Leahy in order to protect and lubricate the ocular surface (see Leahy column 6, line 48-column 7, line 14; and column 9, lines 25-53). Such a modification amounts to an improvement to the device of Siegel, as modified by Brown, to lead to improved hydration of the ocular surface during electroretinography procedures.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel in view of Brown, as applied to claim 1 above, in view of Roney-Dougal (“A Comparison of Psi and Subliminal Perception”. University of Surrey (United Kingdom). ProQuest Dissertations Publishing, 1987. Retrieved from https://www.proquest.com/dissertations-theses/comparison-psi-subliminal-perception/docview/1814219877/se-2?accountid=14753.) (Roney)
Referring to claim 10: Siegel, as modified by Brown, is silent to subsequent to the placement of the two Ganzfeld contact lenses on the wearer's eyes, hypnotizing the wearer. Roney teaches a Ganzfeld method comprising covering a user’s eyes with halved ping-pong balls and playing white noise, wherein after approximately 20 minutes the user enters a hypnagogic state to assist the user become aware of subliminal and psi targets (see pages 25-26, section 2.5.2. “The Ganzfeld Technique”; page 28, section 2.5.4. “The Ganzfeld and Parapsychology” first paragraph; and page 85 “Aims and Objectives” first paragraph). It would have been obvious to one of ordinary skill in the art before the invention was made to modify the method of applying Ganzfeld contact lenses of Siegel, as modified by Brown, to include playing white noise and waiting a period of time to induce a hypnagogic state like taught by Roney in order to assist the user become aware of subliminal and psi targets. Such a modification allows the device of Siegel, as modified by Brown, to be used for other purposes besides electroretinography, such a consciousness altering device and leads to the predictable result of assisting the user become aware of subliminal and psi targets like taught by Roney (see pages 25-26, section 2.5.2. “The Ganzfeld Technique”; page 28, section 2.5.4. “The Ganzfeld and Parapsychology” first paragraph; and page 85 “Aims and Objectives” first paragraph).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Brown, as applied to claim 11 above, in view of in view of Qiu et al. (US 2003/0039742 A1) (Qiu).
Referring to claim 12: Brown is silent to a medicant absorbed within the Ganzfeld contact lens. Qiu teaches a contact lens comprising a mucin-like material and diffusion-controllable coating capable of controlling release of the mucin-like material into the eye to wet the eye (see paragraphs [0068]-[0069] and [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown, as applied to claim 11 above, in view of Leahy.
Referring to claim 13: Brown is silent to a medicant disposed on the surface of the Ganzfeld contact lens. Leahy teaches pre-soaking or storing an object, such as a contact lens, prior to being inserted into the eye in a mucin-containing preparation (see abstract; column 6, line 48-column 7, line 14; and column 9, lines 25-53). It would have been obvious to one of ordinary skill in the art before the invention was made to provide the contact lens of Brown with a mucin-containing preparation disposed on the surface achieved by pre-soaking or storing the contact lens in the preparation like taught by Leahy in order to protect and lubricate the ocular surface during use of the contact lens (see Leahy column 6, line 48-column 7, line 14; and column 9, lines 25-53). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791